On Defendant’^ Application for Rehearing.
Breaux, J.
We took as basis for our decree an ordinance of the" parish of Pointe Coupee reducing licenses (as had been fixed by an ' ordinance of a prior date) from $100 to $50, and upon that basis we' condemned the defendants to pay a license of $50, penalties and the fee of attorney who represented the tax-collector.
Upon a re-examination of the ordinance we concluded that it could have no effect save to the extent that the appellants and defendants chose to give it effect by an admission; without the admission it could'' not possibly, in our view, have any effect.
We adhere to our previous decision that defendants must pay the licenses fixed in that amount ($50), but we do not think that they' should be condemned to pay the penalty and attorney’s fee.
The proposition being a plain one, we amend the judgment without granting a rehearing, as we do not consider argument necessary.
It is, therefore, ordered, adjudged and decreed that our original decree be and is hereby amended by leaving unchanged the amount as heretofore, from $100 to $50, and by striking from the judgment all amounts heretofore decreed due for penalty and attorney’s fee. Sole amount due by each of the tax-payers will now be $50.
As thus amended the original decree is affirmed. Appellees shall pay the cost of appeal.
*866This amendment is made without prejudice to the rights of plaintiffs should they apply for a rehearing.